Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated January 15, 2010 with respect to the shares of Common Stock, $0.0001 par value, of Image Entertainment, Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: January 15, 2010 PORTSIDE GROWTH AND OPPORTUNITY FUND RAMIUS LLC By: Ramius LLC, By: Cowen Group, Inc., its investment advisor its sole member RCG HOLDINGS LLC COWEN GROUP, INC. By: C4S & Co., L.L.C., its managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon Jeffrey M. Solomon, Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
